Order, Supreme Court, New York County (Lorraine Miller, J.), entered December 5, 1997, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*125Defendants’ motion for summary judgment was properly denied as untimely because it was filed more than 120 days from the effective date of CPLR 3212 (a) (as amended by L 1996, ch 492; see, Newman v Keuhnelian, 248 AD2d 258, lv denied 92 NY2d 804; Phoenix Garden Rest, v Chu, 245 AD2d 164), and good cause for the delay in filing the motion was not shown (see, Shmulevich v Gabbidon, 253 AD2d 756; Borelli v Gegaj, 248 AD2d 299). We note that there would appear to be factual issues as to whether plaintiff justifiably relied upon defendants’ admissions of premises ownership in forbearing from suing the receiver. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.